Exhibit 10

 

TERMINATION AGREEMENT

 

This TERMINATION AGREEMENT, dated as of December 17, 2004 (this “Agreement”), is
entered into by and among ITC^DeltaCom, Inc., a Delaware corporation (“Parent”),
Boatramp Co., a Delaware corporation and wholly owned subsidiary of Parent
(“Merger Co.”), Florida Digital Network, Inc., a Delaware corporation (the
“Company”), each of the stockholders of the Company identified on the signature
pages hereto under the heading “Principal FDN Stockholders” (each, a “Principal
FDN Stockholder” and, collectively, the “Principal FDN Stockholders”), and,
solely for purposes of the sections of this Agreement hereinafter specified,
Welsh, Carson, Anderson & Stowe, VIII, L.P. and WCAS Capital Partners III, L.P.
(each a “WCAS Stockholder” and, collectively, the “WCAS Stockholders”).

 

WHEREAS, Parent, Merger Co., the Company and the Principal FDN Stockholders have
entered into an Agreement and Plan of Merger, dated as of September 8, 2004 (the
“Merger Agreement”);

 

WHEREAS, the Company has not granted its consent pursuant to Section 7.03 of the
Merger Agreement to certain corporate actions which Parent proposes to take and
which Parent believes are in the best interests of Parent:

 

WHEREAS, because Parent intends to take such corporate actions, Parent, Merger
Co., the Company and the Principal FDN Stockholders have agreed to terminate the
Merger Agreement in accordance with the terms thereof and on the terms set forth
herein; and

 

WHEREAS, the parties hereto wish to enter into the other agreements set forth
herein;

 

NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements herein contained, and intending to be legally bound hereby, the
parties hereto agree as follows:

 

1. Definitions. Each of the following terms is defined for purposes of this
Agreement as follows:

 

“Affiliate” has the meaning set forth in Rule 12b-2 under the Exchange Act,
provided that, notwithstanding

such Rule 12b-2 to the contrary, (i) no portfolio company of any Principal FDN
Stockholder or of any Principal FDN Stockholder’s affiliated investment funds
shall be deemed an Affiliate of the Company or any Principal FDN Stockholder and
(ii) no portfolio company of any WCAS Stockholder or of any WCAS Stockholder’s
affiliated investment funds shall be deemed an Affiliate of Parent, Merger Co.
or any WCAS Stockholder.

 

“Controlled Affiliate” with respect to any Person means any Affiliate of such
Person that is controlled by such Person.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.



--------------------------------------------------------------------------------

“party hereto” means Parent, Merger Co., the Company, each Principal FDN
Stockholder and, solely for purposes of this Section 1 and Sections 4(b), 5, 8,
11, 12, 13, 14, 15, 16 and 17, Welsh, Carson, Anderson & Stowe VIII, L.P. and
WCAS Capital Partners III, L.P.

 

“Person” means a natural person, a corporation, a limited liability company, a
partnership, an association, a trust or any other entity or organization,
including a government or political subdivision or any agency or instrumentality
thereof.

 

“Principal Parent Stockholders” means, collectively, the WCAS Stockholders and
their respective Affiliates.

 

2. Termination. Effective as of the date of this Agreement, Parent, Merger Co.,
the Company and the Principal FDN Stockholders hereby absolutely, irrevocably
and unconditionally mutually consent to terminate, and hereby absolutely,
irrevocably and unconditionally do terminate, the Merger Agreement pursuant to
Section 11.01(a) of the Merger Agreement. As a result of such termination, the
Merger Agreement (including, without limitation, Section 11.02 thereof) is void
and of no effect.

 

3. Effect of Termination. Notwithstanding anything to the contrary contained in
the Merger Agreement, none of the parties hereto nor any of their respective
subsidiaries, officers, directors, shareholders, employees, agents,
representatives or Affiliates (including, without limitation, with respect to
Parent and Merger Co., the Principal Parent Stockholders), nor any other Person,
shall have any liability or obligation under the Merger Agreement, including,
without limitation, under any clause of Section 11.02 of the Merger Agreement or
under any other provision of the Merger Agreement which, by its terms, or
otherwise, may otherwise survive or continue in effect following the termination
or expiration of the Merger Agreement.

 

4. Standstill.

 

(a) Each of the Company and each Principal FDN Stockholder agrees that, for a
period of six months following the date of this Agreement, without the prior
written consent of Parent, it shall not (and shall not assist or encourage any
other Person to), and shall cause each of its Controlled Affiliates not to (and
cause each of its Controlled Affiliates not to assist or encourage any other
Person to): (i) acquire or agree, offer, seek or propose to acquire, or cause to
be acquired, directly or indirectly, by purchase or otherwise, ownership
(including, without limitation, beneficial ownership as defined in Rule 13d-3 of
the Exchange Act) of any voting securities or direct or indirect rights or
options to acquire any voting securities of Parent or any subsidiary thereof, or
of any successor to or person in control of Parent, any of the assets or
businesses of Parent or any subsidiary or division thereof or of any such
successor or controlling person or any bank debt, claims or other obligations of
Parent or any rights or options to acquire (other than those currently owned)
such ownership (including from a third party); (ii) seek or propose to influence
or control the management or policies of Parent or to obtain representation on
the Board of Directors of Parent, or solicit, or participate in the solicitation
of, any proxies or consents with respect to any securities of Parent, or make
any public announcement with respect to any of the foregoing or request
permission to do any of the foregoing; (iii) make any public announcement with
respect to, or submit a proposal for, or offer of (with or without conditions)
any extraordinary transaction involving Parent or its securities or assets; (iv)
enter into any discussions, negotiations, arrangements or understandings with
any third party with respect to any of the foregoing, or otherwise form, join or
participate in any way in a “group” (as defined in Section 13(d)(3) of the
Exchange Act) in connection with any of the foregoing;

 

2



--------------------------------------------------------------------------------

(v) seek or request permission or participate in any effort to do any of the
foregoing or make or seek permission to make any public announcement with
respect to the foregoing; or (vi) request Parent, Merger Co. or any other party
hereto, directly or indirectly, to amend or waive any provision of this Section
4.

 

(b) Each of Parent and each WCAS Stockholder agrees that, for a period of six
months following the date of this Agreement, without the prior written consent
of the Company, it shall not (and shall not assist or encourage any other Person
to), and shall cause each of its Controlled Affiliates not to (and cause each of
its Controlled Affiliates not to assist or encourage any other Person to): (i)
acquire or agree, offer, seek or propose to acquire, or cause to be acquired,
directly or indirectly, by purchase or otherwise, ownership (including, without
limitation, beneficial ownership as defined in Rule 13d-3 of the Exchange Act)
of any voting securities or direct or indirect rights or options to acquire any
voting securities of the Company or any subsidiary thereof, or of any successor
to or person in control of the Company, any of the assets or businesses of the
Company or any subsidiary or division thereof or of any such successor or
controlling person or any bank debt, claims or other obligations of the Company
or any rights or options to acquire (other than those currently owned) such
ownership (including from a third party); (ii) seek or propose to influence or
control the management or policies of the Company or to obtain representation on
the Board of Directors of the Company, or solicit, or participate in the
solicitation of, any proxies or consents with respect to any securities of the
Company, or make any public announcement with respect to any of the foregoing or
request permission to do any of the foregoing; (iii) make any public
announcement with respect to, or submit a proposal for, or offer of (with or
without conditions) any extraordinary transaction involving the Company or its
securities or assets; (iv) enter into any discussions, negotiations,
arrangements or understandings with any third party with respect to any of the
foregoing, or otherwise form, join or participate in any way in a “group” (as
defined in Section 13(d)(3) of the Exchange Act) in connection with any of the
foregoing; (v) seek or request permission or participate in any effort to do any
of the foregoing or make or seek permission to make any public announcement with
respect to the foregoing; or (vi) request the Company or any other party hereto,
directly or indirectly, to amend or waive any provision of this Section 4.

 

5. Releases. Each of Parent, Merger Co., the Company, each Principal FDN
Stockholder and each WCAS Stockholder, for itself and each of its parents,
subsidiaries, predecessors, divisions, committees, shareholders, partners,
Affiliates, successors and assigns and their respective present and former
officers, directors, shareholders, partners, agents, employees, representatives
and Affiliates, hereby absolutely, irrevocably and unconditionally releases and
forever discharges (i) each other party hereto and (ii) each of such other
party’s parents, subsidiaries, predecessors, divisions, committees,
shareholders, partners, Affiliates, successors and assigns and their respective
present and former officers, directors, shareholders, partners, agents,
employees, representatives and Affiliates (such released Persons referred to in
clauses (i) and (ii) collectively, the “Released Persons”) of and from all
actions, causes of action, suits, debts, dues, sums of money, accounts,
reckonings, bonds, bills, specialties, covenants, contracts, controversies,
agreements, promises, variances, trespasses, damages judgments, extents,
executions, claims and demands whatsoever, known or unknown, matured or
unmatured, contingent or fixed, which each ever had, now has or hereafter can,
shall, or may have for, upon, or by reason of any matter, cause or thing
whatsoever relating to or arising out of or in any way related to the Merger
Agreement, other than any matter, cause or thing relating to or arising out of
or related to this Agreement or the Non-Disclosure Agreement, dated April 7,
2004, between the Company and Parent (the “Non-Disclosure Agreement”).

 

3



--------------------------------------------------------------------------------

6. Publicity and Disclosure. Parent shall file a Current Report on Form 8-K with
the Securities and Exchange Commission, which shall describe this Agreement and
the transactions contemplated hereby in substantially in the form attached
hereto as Exhibit A. Parent shall issue a press release, which shall describe
this Agreement and the transactions contemplated hereby in substantially in the
form attached hereto as Exhibit B. Except as required by law (including, without
limitation, federal securities laws and the rules and regulations thereunder)
or, for so long as securities of Parent are listed on the Nasdaq National Market
System or SmallCap Market System of the Nasdaq Stock Market, Inc., the Nasdaq
Marketplace Rules, or the rules and regulations of any other principal
securities exchange, interdealer quotation system or other securities market on
which securities of Parent are then traded, no party shall issue any other press
release or make any other public statement or public announcement regarding this
Agreement or the transactions contemplated thereby, or the circumstances
relating to the execution hereof, without the prior written consent, which shall
not be unreasonably withheld, conditioned or delayed, of (i) Parent, if such
press release is to be issued or such public statement or public announcement is
to be made by the Company or any Principal FDN Stockholder or (ii) by the
Company, if such press release is to be issued or such public statement or
public announcement is to be made by Parent or Merger Co.

 

7. Non-Disclosure Agreement. The Company and Parent hereby acknowledge and agree
that the Non-Disclosure Agreement shall remain unaltered and continue in full
force and effect in accordance with its terms notwithstanding the execution and
delivery of this Agreement or the termination of the Merger Agreement.

 

8. Representations of the Parties. Each party hereto represents and warrants to
each other party that it has all the requisite power and authority to execute,
deliver and perform its obligations under this Agreement; that it has taken all
necessary actions to authorize such execution, delivery and performance; that
such execution, delivery and performance does not violate or conflict with any
law applicable to such party, with any provision of any organizational document
of such party, or any order, judgment or decree of any court or other agency or
governmental instrumentality applicable to such party; and that this Agreement
constitutes the legal, valid and binding obligation of such party, enforceable
against such party in accordance with its terms, except as such enforcement is
limited by bankruptcy, insolvency and other similar laws affecting the
enforcement of creditors’ rights generally and for limitations imposed by
general principles of equity.

 

9. Expenses. All costs and expenses incurred by Parent, Merger Co., the Company
or any Principal FDN Stockholder in connection with the Merger Agreement or this
Agreement shall be paid by the party incurring such cost or expense.

 

10. Non-Solicitation.

 

(a) For a period of six months following the date of this Agreement, neither the
Company nor any of its subsidiaries, officers, directors, employees or agents
shall, without the prior written consent of Parent, directly or indirectly,
solicit for employment or hire any individual who is an employee of Parent or
any of its subsidiaries as of the date hereof.

 

(b) For a period of six months following the date of this Agreement, neither
Parent nor any of its subsidiaries, officers, directors, employees or agents
shall, without the prior written consent of the Company, directly or indirectly,
solicit for employment or hire any individual who is an employee of the Company
or any of its subsidiaries as of the date hereof.

 

4



--------------------------------------------------------------------------------

11. Governing Law. ALL MATTERS ARISING OUT OF OR RELATING TO THIS AGREEMENT
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
DELAWARE, EXCLUDING THE CHOICE OF LAW RULES THEREOF.

 

12. Submission to Jurisdiction. Each of the parties hereto irrevocably submits
to the exclusive jurisdiction of the United States District Court for the
Northern District of Georgia located in the City of Atlanta, or if such court
does not have jurisdiction, to the exclusive jurisdiction of the state courts of
the State of Georgia located in Fulton County, for the purposes of any suit,
action or other proceeding arising out of this Agreement or any transaction
contemplated hereby. Each of the parties hereto further agrees that service of
any process, summons, notice or document by U.S. registered mail to such party’s
respective address set forth in Section 17 shall be effective service of process
for any action, suit or proceeding in Georgia with respect to any matters to
which it has submitted to jurisdiction as set forth above in the immediately
preceding sentence. Each of the parties hereto irrevocably and unconditionally
waives any objection to the laying of venue of any action, suit or proceeding
arising out of this Agreement or the transactions contemplated hereby in (i) the
United States District Court for the Northern District of Georgia or (ii) the
state courts of the State of Georgia located in Fulton County, and hereby
further irrevocably and unconditionally waives and agrees not to plead or claim
in any such court that any such action, suit or proceeding brought in any such
court has been brought in an inconvenient forum.

 

13. Amendments; No Waiver. Any provision of this Agreement may be amended or
waived if, and only if, such amendment or waiver is in writing and signed, in
the case of an amendment, by each party to this Agreement or in the case of a
waiver, by the party against whom the waiver is to be effective.

 

14. Counterparts; Effectiveness. This Agreement may be signed by any number of
counterparts, with the same effectiveness as if the signatories thereto and
hereto were upon the same instrument. This Agreement shall be effective as of
the date first above written when each party hereto shall have received
counterparts hereof signed by all of the other parties hereto. This Agreement,
and any amendments hereto, to the extent signed and delivered by means of a
facsimile machine, shall be treated in all manner and respects as an original
agreement or instrument and shall be considered to have the same binding legal
effect as if it were the original signed version thereof delivered in person. No
party hereto or to any such agreement or instrument shall raise the use of a
facsimile machine to deliver a signature or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of a
facsimile machine as a defense to the formation or enforceability of a contract,
and each such party forever waives any such defense.

 

15. Entire Agreement. This Agreement and the Non-Disclosure Agreement constitute
the entire agreement among the parties hereto with respect to the subject matter
hereof and supersede all prior agreements and understandings, both oral and
written, among the parties with respect to the subject matter hereof.

 

16. Successors and Assigns. This Agreement shall be binding upon, inure to the
benefit of and be enforceable by, the parties hereto, their respective heirs,
devisees, executors, administrators, legal representatives, successors and
permitted assigns, and all Released Persons. No party hereto may assign this
Agreement (other than in connection with any assignment deemed to occur by
operation of law) to any other Person without the prior written consent of the
other parties hereto.

 

5



--------------------------------------------------------------------------------

17. Notices. All notices, requests and other communications to any party
hereunder shall be in writing (including telecopy or similar writing) and shall
be given, if to Parent or Merger Co. to:

 

ITC^DeltaCom, Inc.

1791 O.G. Skinner Drive

West Point, Georgia 31833

Attention: Chief Financial Officer

Facsimile: (706) 385-8801

 

with copies (which shall not constitute notice) to:

 

ITC^DeltaCom, Inc.

7037 Old Madison Pike

Suite 400

Huntsville, Alabama 35806

Attention: General Counsel

Facsimile: (256) 382-3936

 

Hogan & Hartson L.L.P.

8300 Greensboro Drive

McLean, Virginia 22102

Attention: Richard J. Parrino

Robert A. Welp

Facsimile: (703) 610-6200

 

if to the Company, to:

 

Florida Digital Network, Inc.

2301 Lucien Way

Suite 200

Maitland, Florida 32757

Attention: President

Chief Financial Officer

Facsimile: (407) 835-1437

 

with copies (which shall not constitute notice) to:

 

Foley & Lardner LLP

P. O. Box 3391

Tampa, Florida 33601-3391

Attention: Steven W. Vasquez

Facsimile: (813) 221-4210

 

Edwards & Angell, LLP

101 Federal Street

Boston, Massachusetts 02110-1800

Attention: Stephen O. Meredith

Facsimile: (617) 439-4170

 

6



--------------------------------------------------------------------------------

if to any Principal FDN Stockholder, to such Principal FDN Stockholder care of
M/C Venture Partners, L.P. at the following address or telecopy number:

 

M/C Venture Partners, L.P.

75 State Street, Suite 2500

Boston, Massachusetts 02109

Attention: Peter H.O. Claudy

Facsimile: (617) 345-7200

 

with a copy to:

 

Edwards & Angell, LLP

101 Federal Street

Boston, Massachusetts 02110-1800

Attention: Stephen O. Meredith

Facsimile: (617) 439-4170;

 

if to any WCAS Stockholder, to:

 

320 Park Avenue

Suite 2500

New York, NY 10022

Attention: Jonathan M. Rather

Facsimile: 212-893-9458

 

with a copy to:

 

Davis Polk & Wardwell

450 Lexington Avenue

New York, NY 10017

Attention: Carole Schiffman, Esq.

Facsimile: 212-450-3800

 

or such other address or telecopy number as such party may hereafter specify for
the purpose by notice to the other parties hereto. Each such notice, request or
other communication shall be effective (i) if given by telecopy, when such
telecopy is transmitted to the telecopy number specified in this Section and the
appropriate telecopy confirmation is received or (ii) if given by any other
means, when delivered at the address specified in this Section.

 

18. Termination of Affiliate Agreement for Services. Parent, for and on behalf
of ITC^DeltaCom Communications, Inc., its wholly owned subsidiary, and the
Company hereby agree that, effective as of the termination of the Merger
Agreement, the Affiliate Agreement for Services, dated as of October 8, 2004,
between ITC^DeltaCom Communications, Inc. and the Company shall be, and hereby
is, terminated notwithstanding the provisions of Section 3 thereof providing
that such termination will occur 30 days after any termination of the Merger
Agreement.

 

[Signature Pages Follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

ITC^DELTACOM, INC. By:   /S/ DOUGLAS A. SHUMATE    

Name:  Douglas A. Shumate

Title:    Senior Vice President-

Chief Financial Officer

 

 

BOATRAMP CO. By:   /S/ DOUGLAS A. SHUMATE    

Name:  Douglas A. Shumate

Title:    Senior Vice President-

Chief Financial Officer

 

 

FLORIDA DIGITAL NETWORK, INC. By:   /S/ MICHAEL P. GALLAGHER    

Name:  Michael P. Gallagher

Title:    Chief Executive Officer

 

 

PRINCIPAL STOCKHOLDERS:

 

M/C VENTURE PARTNERS V, L.P.

 

By: M/C VP V LLC, its general partner

By:   /S/ PETER H.O. CLAUDY    

Name:  Peter H.O. Claudy

Title:    

 

 

M/C INVESTORS L.L.C. By:   /S/ PETER H.O. CLAUDY    

Name:  Peter H.O. Claudy

Title:    

 

 

8



--------------------------------------------------------------------------------

MEDIA/COMMUNICATIONS PARTNERS III LIMITED PARTNERSHIP

 

By: M/C III L.L.C., its general partner

By:   /S/ PETER H.O. CLAUDY    

Name:  Peter H.O. Claudy

Title:    

 

CHESTNUT VENTURE PARTNERS, L.P.

 

By: Chestnut Street Partners, Inc., its general partner

By:   /S/ PETER H.O. CLAUDY    

Name:  Peter H.O. Claudy

Title:    

 

 

COLUMBIA CAPITAL EQUITY PARTNERS III (QP), L.P.

 

By:   Columbia Capital Equity Partners III, L.P., its General Partner

 

By:   Columbia Capitol III, L.L.C. its General Partner

By:   /S/ JOHN T. SIEGEL, JR.    

Name:  John T. Siegel, Jr.

Title:    Partner

 

COLUMBIA FDN PARTNERS III, L.L.C.

 

By:   Columbia Capital III, L.L.C. its General Partner

By:   /S/ JOHN T. SIEGEL, JR.    

Name:  John T. Siegel, Jr.

Title:    Partner

 

9



--------------------------------------------------------------------------------

CENTENNIAL VENTURES VII, L.P.

 

By:   Centennial Holdings VII, LLC, its general partner

By:   /S/ JEFFREY H. SCHUTZ    

Name:  Jeffrey H. Schutz

Title:    Managing Director

 

CENTENNIAL ENTREPRENEURS FUND VII, L.P.

 

By:   Centennial Holdings VII, LLC, its General Partner

By:   /S/ JEFFREY H. SCHUTZ    

Name:  Jeffrey H. Schutz

Title:    Managing Director

 

 

Solely for the purposes of Sections 1, 4(b), 5, 8, 11, 12, 13, 14, 15, 16 and 17
of this Agreement:

 

WCAS STOCKHOLDERS:

 

WELSH, CARSON, ANDERSON & STOWE VIII, L.P.

 

By:   WCAS VIII Associates L.L.C.,

General Partner

By:   /S/ JONATHAN M. RATHER    

Name:  Jonathan M. Rather

Title:    Managing Member

 

 

WCAS CAPITAL PARTNERS III, L.P.

 

By:   WCAS CP III Associates L.L.C.,

General Partner

By:   /S/ JONATHAN M. RATHER    

Name:  Jonathan M. Rather

Title:    Managing Member

 

10